This opinion is subject to revision before final
                    publication in the Pacific Reporter

                               2020 UT 58


                                  IN THE

     SUPREME COURT OF THE STATE OF UTAH

            UTAH DEPARTMENT OF TRANSPORTATION,
               Petitioner and Cross-Respondent,
                                     v.
                         COALT, INC.,
                 Respondent and Cross-Petitioner.

                          No. 20161062
                     Heard February 12, 2018
                      Filed August 17, 2020

           On Certiorari to the Utah Court of Appeals

                  Second District, Farmington
                 The Honorable John R. Morris
                        No. 080700367

                               Attorneys:
Sean D. Reyes, Att’y Gen., Stanford E. Purser, Deputy Solic. Gen.,
  David M. Quealy, William H. Christensen, Asst. Att’y Gens.,
       Salt Lake City, for petitioner and cross-respondent
     Michael R. Carlston, Rodney R. Parker, Salt Lake City,
              for respondent and cross-petitioner

  JUSTICE PETERSEN authored the opinion of the Court in which
     CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
          JUSTICE HIMONAS, and JUSTICE PEARCE joined.

   JUSTICE PETERSEN, opinion of the Court:
                         INTRODUCTION
   ¶1 The Utah Department of Transportation (UDOT)
condemned property owned by Coalt, Inc. in connection with the
Legacy Parkway Project. The Legacy Parkway runs near the
eastern shore of the Great Salt Lake and its wetlands. Before
construction could begin, federal law required study of the
                           UDOT v. COALT
                         Opinion of the Court


project’s potential environmental impact and approval from
federal agencies. In 2000, a Final Environmental Impact Statement
was released. This statement did not rely on the specific property
at issue in this case (Parcel 84) to mitigate the environmental
impact of the Parkway. The federal agencies gave the required
approvals. But the Salt Lake City mayor and numerous public
interest groups disputed the adequacy of the environmental
impact statement and argued that UDOT was not doing enough
to protect the environment.
    ¶2 After years of litigation in federal court, during which the
project was at a standstill, UDOT entered into a settlement
agreement with the public interest litigants. As part of the
settlement, UDOT agreed to a number of new conditions,
including acquisition of an additional 121 acres of mitigation
property that would be managed in connection with the Legacy
Nature Preserve. This property included Parcel 84. Because the
federal agencies did not require this additional mitigation for their
approval of the project, the United States Army Corps of
Engineers (Corps) agreed to allow UDOT to credit the 121 acres
(including Parcel 84) toward mitigation of future transportation
projects in the area that required the Corps’ approval.
     ¶3 In light of this background, Coalt argues that UDOT did
not take Parcel 84 for the Legacy Parkway, but to pay a “ransom”
demanded by the public interest litigants to settle the federal
litigation and to mitigate future unspecified transportation
projects. Based on these assertions, Coalt argues that UDOT does
not have the authority to condemn its property because these are
not valid “state transportation purposes”1 or “public use[s]”2 as
required by state law.
   ¶4 In the alternative, Coalt asserts that if we conclude UDOT
does have authority to condemn property for these purposes, then
Coalt’s compensation for the taking should include any increased
market value caused by Parcel 84’s proximity to the Legacy
Parkway. The applicable statute states that “any decrease or
increase of the fair market value of real property prior to the date
of valuation caused by the public improvement for which such


   1   See UTAH CODE § 72-5-103(1).
   2   See UTAH CONST., art. I, § 22; UTAH CODE § 78B-6-504(1)(d).


                                   2
                          Cite as: 2020 UT 58
                         Opinion of the Court

property is acquired or by the likelihood that the property would
be acquired for such improvement . . . will be disregarded in
determining the compensation for the property.” UTAH CODE
§ 57-12-13(3) (1972).3 Coalt argues that “the public improvement
for which the property was acquired” was not the Legacy
Parkway but the future unspecified transportation projects
referenced in the settlement agreement. On this basis, Coalt
argues that the market value of Parcel 84 should include any
increase or decrease caused by the property’s proximity to the
Legacy Parkway.
    ¶5 The court of appeals affirmed the district court’s
determination that UDOT has the authority to condemn Coalt’s
land. However, it reversed the district court and held that just
compensation should include any enhanced value caused by the
Legacy Parkway. This was primarily due to the court of appeals’
determination that UDOT had inadequately briefed the valuation
issue. The court of appeals did not analyze whether the district
court was correct on the merits.
    ¶6 We agree with the court of appeals that UDOT has
authority to condemn Parcel 84. So we affirm that part of the court
of appeals’ decision. And while we also agree that UDOT’s
briefing on valuation was minimal, the adequacy of UDOT’s
briefing is not ultimately dispositive. This is because we conclude
that Coalt has not provided a plausible basis for reversal of the

   3   During the relevant time period, the statute read,
         Before the initiation of negotiations for real
         property, an amount shall be established which is
         reasonably believed to be just compensation
         therefor, and such amount shall be offered for the
         property. In no event shall such amount be less than
         the lowest approved appraisal of the fair market
         value of the property. Any decrease or increase of the
         fair market value of real property prior to the date of
         valuation caused by the public improvement for which
         such property is acquired or by the likelihood that the
         property would be acquired for such improvement, other
         than that due to physical deterioration within the
         reasonable control of the owner, will be disregarded in
         determining the compensation for the property.
UTAH CODE § 57-12-13(3) (1972) (emphases added)).

                                   3
                         UDOT v. COALT
                      Opinion of the Court


district court’s valuation decision. Accordingly, we reverse this
portion of the court of appeals’ opinion.
                        BACKGROUND
    ¶7 Parcel 84 is an approximately 65-acre piece of
undeveloped land in Davis County owned by Coalt. It is part of a
larger 121-acre property that UDOT condemned to mitigate the
environmental impacts of the Legacy Parkway Project.
           The Legacy Parkway Project and Related Litigation
   ¶8 In the 1990s, the State of Utah determined that traffic
congestion in southern Davis County had become a problem.
UDOT began to meet with relevant federal and state agencies,
political subdivisions, private parties, and members of the public
to discuss potential solutions. One option included the
construction of a highway west of Interstate 15. Early in the
process, UDOT began to acquire property for the future
construction of the highway and to mitigate its environmental
impacts.
   ¶9 Before construction could begin, federal law required the
completion of an environmental impact statement (EIS),4 approval



   4  The National Environmental Policy Act requires federal
agencies to “include in every recommendation or report on
proposals for legislation and other major Federal actions
significantly affecting the quality of the human environment, a
detailed statement” that includes:
       (i) the environmental impact of the proposed action,
       (ii) any adverse environmental effects which cannot
       be avoided should the proposal be implemented,
       (iii) alternatives to the proposed action, (iv) the
       relationship between local short-term uses of man’s
       environment and the maintenance and enhancement
       of long-term productivity, and (v) any irreversible
       and irretrievable commitments of resources which
       would be involved in the proposed action should it
       be implemented.
42 U.S.C. § 4332(C). “Copies of such statement and the comments
and views of the appropriate Federal, State, and local agencies,
which are authorized to develop and enforce environmental
                                                  (continued . . .)
                                 4
                         Cite as: 2020 UT 58
                       Opinion of the Court

from the Federal Highway Administration (FHWA), and a Clean
Water Act (CWA) permit from the Corps. A Final Environmental
Impact Statement was released in June 2000 (2000 EIS). In January
2001, the Corps approved “the preferred alternative route” for the
Parkway and granted the necessary CWA permit.
   ¶10 Within weeks, a number of public interest groups sued in
federal district court to vacate the permit. The federal district
court ruled in UDOT’s favor, prompting the public interest
groups to seek an injunction from the Tenth Circuit. The Tenth
Circuit granted the injunction, which halted the project during the
pendency of the appeal.
   ¶11 On appeal, the public interest litigants urged the Tenth
Circuit to order the agencies to prepare a new or supplemental
EIS and process a new CWA permit application that adequately
addressed: “(1) mass transit alternatives, (2) alternative land use
scenarios, (3) land use and growth impacts, (4) impacts on Salt
Lake City, (5) wetlands and wildlife impacts, and (6) air quality
impacts.” Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d
1152, 1162 (10th Cir. 2002), as modified on reh’g, 319 F.3d 1207 (10th
Cir. 2003).
    ¶12 Ultimately, the Tenth Circuit concluded that the 2000 EIS
was “inadequate” in a number of ways and that the Corps’ grant
of the CWA permit was “arbitrary and capricious.” Id. at 1192.
The Tenth Circuit determined that in approving the project, the
federal agencies had failed to adequately consider the impact of
the Parkway on wildlife and whether less damaging alternatives
were practicable. Id.
    ¶13 So UDOT and the FHWA returned to the drawing board.
For two years they worked to complete new environmental
studies. In December 2004, they released a draft of a new EIS for
public comment (2004 Draft EIS). The 2004 Draft EIS did not
include Parcel 84 as part of the mitigation for the project. After
reviewing the 2004 Draft EIS, the public interest litigants were
unsatisfied.
   ¶14 At this point, the project had been stalled for almost four
years. In September 2005, UDOT entered into settlement
negotiations with the litigants. The parties eventually reached a


standards, shall be made available . . . to the public as provided by
section 552 of Title 5 . . . .” Id.


                                  5
                          UDOT v. COALT
                       Opinion of the Court


settlement agreement that called for additional measures to
protect the wetlands and its wildlife inhabitants from the effects
of the Parkway, including a speed limit of fifty-five miles per
hour, the prohibition of trucks, a ban on billboards, and noise-
reducing pavement. The agreement also required additional land
for environmental mitigation that would be managed in
connection with the Legacy Nature Preserve. Parcel 84 was part of
this additional mitigation.
     The Corps’ Approval of Property for Future Mitigation Credit
   ¶15 While the additional mitigation property was necessary
to end the litigation that had halted construction, it was not a
prerequisite to federal approval of the project. The settlement
agreement stated that the Corps “has provided a letter advising
that it will allow credits from this Mitigation Property to be used
as mitigation for transportation projects.” The agreement did not
limit the mitigation credits to any specific project.
    ¶16 The Utah Legislature approved UDOT’s execution of the
settlement agreement by resolution in November 2005, “to resolve
all pending litigation and potential future claims . . . and allow for
the construction of the Legacy Parkway.” In January 2006, both
the FHWA and the Corps approved the Final Supplemental EIS.
          Condemnation of Parcel 84 and Ensuing Litigation
     ¶17 UDOT subsequently began eminent domain proceedings
to acquire Parcel 84. UDOT identified the Legacy Parkway as the
project for which it was acquiring the property in its complaint
and the attached Condemnation Resolution. Coalt fought the
condemnation, arguing that UDOT did not have the authority to
condemn Parcel 84 because it was not doing so for a
transportation purpose or a public use, but to settle third-party
litigation and mitigate a future unspecified transportation project.
    ¶18 After a bench trial, the district court rejected Coalt’s
argument and found in favor of UDOT. It ruled that UDOT had
authority to take Parcel 84, concluding that it “was necessary to
effect a lifting of the stay on construction of the Legacy Parkway
imposed by the Tenth Circuit Court of Appeals,” and that it was
for a “public state transportation purpose.”
   ¶19 With respect to determining just compensation for the
taking, Coalt argued that UDOT took Parcel 84 for future
transportation projects, not the Legacy Parkway, and that
therefore the market value of Parcel 84 should include any

                                  6
                        Cite as: 2020 UT 58
                       Opinion of the Court

increase caused by the Legacy Parkway. The district court rejected
this argument and excluded from the market value of Parcel 84
any appreciation caused by its proximity to the Legacy Parkway.
    ¶20 Coalt appealed. The court of appeals affirmed the district
court on the issue of UDOT’s authority. Utah Dep’t of Transp. v.
Coalt Inc., 2016 UT App 169, ¶ 20, 382 P.3d 602. However, it
reversed the district court’s conclusion that Coalt was not entitled
to compensation for the increased value of the property resulting
from the influence of the Parkway. Id. ¶ 29. This holding was due
in large part to the court’s finding that UDOT had not adequately
briefed the valuation issue. Id. ¶ 24. The court of appeals
remanded for a redetermination of the property’s fair market
value, including the influence of the Parkway. Id. ¶¶ 29–30.
   ¶21 UDOT petitioned for certiorari review of the court of
appeals’ reversal of the district court’s valuation decision and its
determination that UDOT had inadequately briefed the issue.
Coalt cross-petitioned for review of the court of appeals’ decision
that UDOT was authorized to condemn Parcel 84.
    ¶22 We granted certiorari on all issues. We exercise
jurisdiction under Utah Code section 78A-3-102(3)(a).
                    STANDARD OF REVIEW
    ¶23 “On certiorari, we review the court of appeals’ decision
for correctness.” PC Riverview, LLC v. Xiao-Yan Cao, 2017 UT 52,
¶ 20, 424 P.3d 162.
                           ANALYSIS
    ¶24 We are presented with three issues. First, we must decide
whether UDOT has authority to condemn Parcel 84. If we
conclude it does, we must then decide whether just compensation
for the taking should include any increase in the value of Parcel 84
caused by the development of the Parkway itself. However,
before we reach the merits of that question, we must address the
adequacy of UDOT’s briefing before the court of appeals. We
address the scope of UDOT’s authority first.
      I. UDOT’S AUTHORITY TO CONDEMN PARCEL 84
    ¶25 Coalt argues that UDOT’s taking of Parcel 84 exceeds its
statutory and constitutional condemnation authority. Coalt’s
argument relies upon two related premises. Coalt asserts that
UDOT took Parcel 84 not to mitigate the environmental impact of
the Legacy Parkway, but as a “ransom” paid to private litigants so
they would drop the federal litigation. Additionally, because the

                                 7
                          UDOT v. COALT
                        Opinion of the Court


federal agencies did not require the additional mitigation to
approve the project and the Corps therefore agreed to let UDOT
use it in obtaining Corps approval of future transportation
projects, Coalt asserts that the mitigation included in the
settlement agreement is not actually for the Legacy Parkway but
for “unspecified future projects.”
   ¶26 Based upon these antecedent presumptions, Coalt first
argues that UDOT lacks statutory authority to take Parcel 84.
Utah’s general eminent domain statute permits condemnation
only when necessary for a public use. See UTAH CODE § 78B-6-501.
The eminent domain statute identifies many public uses, among
which are “roads, byroads, streets, and alleys for public vehicular
use,” id. § 78B-6-501(2)(c)(v), and “all other public uses authorized
by the Legislature,” id. § 78B-6-501(2)(b). The public uses
enumerated in this statute are the “starting point.” Utah Dep’t of
Transp. v. Carlson, 2014 UT 24, ¶ 20, 332 P.3d 900. The legislature
has enacted a range of other statutes authorizing public uses
beyond those listed here. See id. ¶ 21 n.2 & n.3.
   ¶27 With regard to public highways in particular, the
Rights-of-Way Act empowers UDOT to “acquire any real
property . . . necessary for temporary, present, or reasonable
future state transportation purposes by . . . condemnation.” UTAH
CODE § 72-5-103(1). Section 102 lists a number of “state
transportation purposes” including “the mitigation of impacts
from public transportation projects.” Id. § 72-5-102(12).
    ¶28 Coalt asserts that because settling litigation is not one of
the state transportation purposes enumerated in the Rights-of-
Way Act, UDOT has exceeded its statutory authority. But the fact
that UDOT agreed to take the additional mitigation property as
part of a settlement is not legally relevant in and of itself. What
matters is the purpose of the taking. Coalt asks us to ignore the
facts of the case before us, as demonstrated by a hypothetical
Coalt advances in which it compares the scenario here with one in
which a private citizen harasses UDOT with litigation to induce a
settlement that would increase his personal residential property
value. As the court of appeals noted,
       This is not a circumstance where, in order to settle a
       lawsuit over a public project, a state agency
       condemns a parcel of land physically and
       functionally unrelated to the project itself in order to
       satisfy a litigant’s private interests, also unrelated to

                                  8
                         Cite as: 2020 UT 58
                        Opinion of the Court

       the project. We have no occasion to consider the
       quite dissimilar issues those circumstances might
       raise.
Utah Dep’t of Transp. v. Coalt Inc., 2016 UT App 169, ¶ 18 n.6, 382
P.3d 602.
   ¶29 The very focus of the federal litigation was the question
of what steps were necessary to minimize the environmental
impact of running the Legacy Parkway along the wetlands of the
Great Salt Lake. UDOT believed the 2000 EIS provided sufficient
environmental protection. But the public interest litigants
disagreed. The litigants did not advance a private, personal
agenda. Rather their arguments centered on the sufficiency of the
environmental impact statement.
   ¶30 The Tenth Circuit concluded that the litigants had
identified legitimate problems with the 2000 EIS and the CWA
permit. The Tenth Circuit concluded that in granting the CWA
permit, the Corps had acted arbitrarily and capriciously because it
had not adequately studied the impact of the highway on wildlife.
The Tenth Circuit observed,
       The Great Salt Lake (“GSL”) and the wetlands
       surrounding its shoreline serve as an important
       habitat for a variety of birds, reptiles, amphibians,
       and mammals, some of which are endangered. The
       wetlands of the GSL account for 75 percent of all
       wetlands in the State of Utah, whose total land area
       consists of only 1.5 percent wetlands. The shores of
       the GSL are internationally important because they
       are a link of the Pacific Flyway for migratory
       waterfowl and a link of the Western Hemisphere
       Shorebird Reserve Network (“WHSRN”). Some two
       to five million birds use the GSL yearly and 90
       percent of that use is concentrated in the eastern
       shore.
Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1161
(10th Cir. 2002), as modified on reh’g, 319 F.3d 1207 (10th Cir. 2003).
   ¶31 The Tenth Circuit rejected the 2000 EIS and the CWA
permit. UDOT spent two more years studying how much
mitigation was necessary for the project to go forward. UDOT
thought the solution was contained in the 2004 Draft EIS. But
again, the public interest litigants disagreed. And as is always the
case with litigation, UDOT had no guarantee that it would

                                  9
                          UDOT v. COALT
                       Opinion of the Court


prevail. So it resolved the dispute as to how much mitigation was
necessary through compromise.
    ¶32 Coalt essentially asks us to conclude that unless UDOT
deemed Parcel 84 to be necessary mitigation for the Parkway on
its own, independent of any third-party influence, then UDOT did
not really take the property for the project. Rather it took the
property to appease the third party, thus addressing a private
rather than a public purpose.
    ¶33 This is similar to the argument we rejected in another
case related to mitigation of the Legacy Parkway, Utah Department
of Transportation v. G. Kay, Inc., 2003 UT 40, 78 P.3d 612. That case
involved an earlier taking of land by UDOT for the Legacy Nature
Preserve. See id. ¶¶ 2–3. We noted that “[b]ecause construction of
the highway would necessitate filling wetlands subject to federal
regulation,” UDOT had to obtain the CWA permit discussed
above. Id. ¶ 2. Before providing the permit, the Corps required the
taking that was the subject of that case to offset the environmental
effects of the Parkway. Id. Like Coalt argues here, the defendant in
that case complained that “the condemnation statute does not
authorize UDOT to acquire land for the purpose of satisfying an
agreement with federal agencies.” Id. ¶ 10. We disagreed:
       Federal influence in UDOT’s decision-making
       process would call UDOT’s action into question only
       if it showed that UDOT was attempting to do
       something other than mitigate impacts of a state
       transportation project when it brought the action to
       condemn G. Kay’s property for the preserve. Here,
       however, UDOT’s interaction with the [Corps]
       actually demonstrates that the proposed preserve
       was motivated by UDOT’s desire to obtain the
       permit required to proceed with the project. It
       therefore supports, rather than undermines, the
       conclusion that creation of the preserve was
       motivated by a “transportation purpose.”
       Any role played by federal agencies in selecting the
       particular land to be taken is likewise irrelevant. We
       do not review the internal processes of, or external
       influences on, UDOT in arriving at its decision to
       condemn particular properties for transportation
       purposes, except for indications of bad faith.
Id. ¶¶ 10–11.

                                 10
                        Cite as: 2020 UT 58
                       Opinion of the Court

    ¶34 Similarly, the fact that the public interest litigants
influenced the final amount of mitigation that UDOT condemned
for the Parkway is not necessarily material. Indeed, UDOT sought
input from interested constituencies from the outset of the
planning process. This would be relevant only if the facts showed
that UDOT actually took Parcel 84 to do something other than
mitigate the effects of the Parkway, or that UDOT acted in bad
faith. Neither is the case here. After years of delay and having its
first EIS and CWA permit thrown out by the Tenth Circuit, UDOT
determined that the settlement agreement was necessary to end
the dispute over environmental mitigation and lift the federal
injunction that had halted the project. As in G. Kay, this
demonstrates that UDOT’s taking of Parcel 84 was motivated by
its desire to proceed with the project. This supports rather than
undermines the conclusion that the taking and associated
mitigation was for the Parkway. The legislature and the governor
agreed that the settlement was necessary to proceed with the
project. We will not second-guess that determination absent an
indication of bad faith.
    ¶35 Next, Coalt argues that because the settlement agreement
stated that the Corps would consider the additional land as
mitigation for other “transportation projects” without reference to
a specific project, the taking cannot be “necessary” to a state
transportation purpose or public use as required by state law, see
UTAH CODE §§ 72-5-103(1), 78B-6-504(1)(b), because the nature of
the future project and its timeframe are unknown. If that were
actually what happened, Coalt would have a point. It is correct
that the language of the settlement agreement states that the
Corps would consider the additional mitigation toward other
“transportation projects.” But UDOT did not unnecessarily file a
complaint to take Parcel 84 on the off-chance that it might be
necessary to mitigate a future, unknown project. It made a
beneficial agreement with the Corps, because the Corps did not
require the additional mitigation for the CWA permit. The record
facts clearly show that UDOT agreed to take Parcel 84 as
mitigation for the Parkway.
   ¶36 We conclude that UDOT ultimately condemned the
additional mitigation property, which includes Parcel 84, to
mitigate the environmental impacts of the Parkway and to allow it
to proceed with construction of the Parkway. These are
unquestionably state transportation purposes under the
Rights-of-Way Act. Id. § 72-5-102.


                                11
                          UDOT v. COALT
                       Opinion of the Court


   ¶37 UDOT contends that it also had statutory authority to
condemn Parcel 84 under the catch-all provision of the eminent
domain statute because the legislature authorized the
condemnation when it approved the settlement agreement. See id.
§ 78B-6-501(2)(b) (providing that eminent domain may be
exercised for “all other public uses authorized by the
Legislature”). Coalt disagrees that the resolution specifically
authorized the taking. We need not resolve this issue as we have
concluded that UDOT had ample statutory authority under the
Rights-of-Way Act.
   ¶38 Finally, Coalt asserts that UDOT lacked constitutional
authority to condemn Parcel 84 under the Takings Clause of the
Utah Constitution, which permits property to be taken only for a
public use.5 Coalt argues that settling litigation is not a “public
use.” For the reasons articulated above, we reject Coalt’s
characterization of UDOT’s purpose for condemning Parcel 84.
The taking was to mitigate the impact of the Parkway and to lift
the stay on construction. Coalt’s constitutional argument is
without merit.
   ¶39 Because we conclude that UDOT does have authority to
take Coalt’s property, we now analyze how Parcel 84 should be
valued for purposes of just compensation.
              II. THE VALUATION OF PARCEL 84
     ¶40 UDOT challenges the court of appeals’ decision that
Coalt’s compensation should include any increase in the value of
its land caused by its proximity to the Legacy Parkway. As noted
above, the district court found in favor of UDOT on this issue. But
the court of appeals reversed the district court because it
determined UDOT’s briefing was inadequate on this point.
    ¶41 Accordingly, we must first address the adequacy of
UDOT’s briefing before the court of appeals on the issue of Parcel
84’s valuation. While we agree that UDOT’s briefing was minimal,
we ultimately do not decide whether UDOT’s briefing was
adequate because it is not determinative. Regardless of the
adequacy of UDOT’s briefing, we cannot rule in Coalt’s favor


   5  Article I, section 22 of the Utah Constitution states, “Private
property shall not be taken or damaged for public use without
just compensation.”


                                 12
                         Cite as: 2020 UT 58
                        Opinion of the Court

because it has not provided a plausible basis for reversal of the
district court. This is because Coalt’s valuation arguments rely on
the antecedent presumptions we rejected above.
    ¶42 The court of appeals concluded that UDOT’s briefing on
valuation was inadequate, finding that it had “made no effort to
defend the district court’s decision” and “failed to include any
response to Coalt’s arguments . . . or any reference to the issue at
all.” Utah Dep’t of Transp. v. Coalt Inc., 2016 UT App 169, ¶ 22, 382
P.3d 602. Relying on Broderick v. Apartment Management
Consultants, L.L.C., 2012 UT 17, 279 P.3d 391, the court of appeals
reversed the district court and ruled in Coalt’s favor after
concluding that Coalt had advanced a plausible argument and
“competently called into question” the district court’s reasoning.
Coalt, 2016 UT App 169, ¶ 25. The court of appeals did not analyze
whether the district court’s decision was “ultimately right or
wrong.” Id.
    ¶43 Rule 24(a)–(b) of the Utah Rules of Appellate Procedure
requires, among other things, that both appellant and appellee
briefs contain “reasoned analysis supported by citations to legal
authority and the record.” And an appellee brief must respond in
substance to the issues presented in the appellant’s brief. Brown v.
Glover, 2000 UT 89, ¶ 22, 16 P.3d 540.
   ¶44 There is no “bright-line rule determining when a brief is
inadequate.” Bank of Am. v. Adamson, 2017 UT 2, ¶ 12, 391 P.3d
196. And the “ultimate question” is not “whether there is a
technical deficiency in [briefing] meriting a default.” Id. (alteration
in original) (quoting State v. Nielsen, 2014 UT 10, ¶ 41, 326 P.3d
645). “While this court will not lightly toss aside partially briefed
but still discernable arguments, we are limited by the practical
considerations that an unbriefed argument presents.” Heslop v.
Bear River Mut. Ins. Co., 2017 UT 5, ¶ 50, 390 P.3d 314.
    ¶45 An appellant bears the burden of persuasion on appeal.
Broderick, 2012 UT 17, ¶ 19. But a court may rule in favor of an
appellant for purposes of that case if the appellee inadequately
briefs an argument and the appellant provides a plausible basis
for reversal. See id.
    ¶46 UDOT contests the court of appeals’ characterization of
its briefing as inadequate. UDOT points out that Coalt relies on
the same premises for both its authority and valuation arguments,




                                  13
                               UDOT v. COALT
                           Opinion of the Court


and it asserts that it directly attacked those premises throughout
its briefing in the court of appeals. We agree.6 However, we note
that UDOT refuted Coalt’s assertions primarily in the authority
context and devoted only one paragraph to valuation.
    ¶47 UDOT identifies this one paragraph as the point at which
it addressed valuation before the court of appeals. While the
paragraph does not use the word “valuation,” we agree that it
does cite the district court’s findings and conclusions involving
the issue. And UDOT does defend the district court’s ruling in its
favor, however briefly. But UDOT should have more explicitly
addressed valuation, where Coalt raised it as a stand-alone claim.
    ¶48 Overall, we agree with the court of appeals that UDOT’s
briefing of the valuation issue was scant. But while this is a close
call, we ultimately conclude that the adequacy of UDOT’s briefing
is not dispositive. Because Coalt’s authority and valuation
arguments rest on the same assertions, which UDOT has
addressed, this is not a situation in which we have insufficient
information to make a ruling. Nor must we bear the parties’
burden of research.
   ¶49 Ultimately, we conclude that Coalt has not presented a
plausible basis for reversal. Coalt’s valuation argument relies on
the same foundational presumptions that we rejected in the
authority context. See supra ¶¶ 25–39. We cannot reject these
assertions on one hand but find them plausible on the other.


   6   Coalt’s brief states,
         The thrust of Coalt’s valuation argument [in the
         court of appeals] was that its property was not part
         of the Legacy project. Coalt relied upon its arguments
         concerning UDOT’s statutory and constitutional
         authority, as well as UDOT’s statements in the
         settlement documents, to demonstrate that the trial
         court’s decision that Coalt’s land was “within the
         scope of the Legacy Parkway Project” was
         erroneous. . . . Instead, it condemned the property to
         settle litigation and for mitigation of unspecified future
         projects unrelated to Legacy Parkway.
(Emphases added.) This foundation underlies both Coalt’s
authority and valuation arguments.


                                    14
                       Cite as: 2020 UT 58
                      Opinion of the Court

Accordingly, we conclude that Coalt has not provided a plausible
basis for reversal and reverse the court of appeals on this issue.
                           CONCLUSION
   ¶50 UDOT condemned Parcel 84 as mitigation for the Legacy
Parkway Project, which is a public state transportation purpose. It
had authority to do so under the Rights-of-Way Act and the Utah
Constitution. Accordingly, we affirm the court of appeals with
regard to UDOT’s condemnation authority.
    ¶51 With regard to the valuation of Parcel 84, we conclude
that Coalt has not provided a plausible basis for reversal of the
district court. Accordingly, we reverse the court of appeals and
reinstate the judgment of the district court.




                                15